Citation Nr: 0327398	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  02-10 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
November 1966.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a November 2001 rating 
decision of the Department of Veterans Affairs (VA), 
Montgomery, Alabama regional office (RO). 


REMAND

The veteran contends that he is entitled to service 
connection for PTSD. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  VA has a 
duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  VA also has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

Review of the claims file reveals that the veteran has not 
been notified of the evidence he needed to supply and what VA 
would do in order to assist him with his claim.  Accordingly, 
the Board finds that VA has not satisfied its duty under the 
VCAA to notify and assist the appellant with regards to his 
claim for entitlement to service connection for PTSD.
 
Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision on 
this matter at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Further, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

On a VA psychiatric examination in June 2002, the examiner 
stated that the veteran met the DSM-IV stressor criteria for 
post-traumatic stress disorder, and that the onset of PTSD 
symptomatology appeared to have occurred shortly after the 
veteran returned home from Vietnam in 1966.  However, the 
examiner makes no mention of the veteran's past psychiatric 
treatment, including the October 1998 VA examination report 
noting no Axis I diagnosis, medical records from Drs. J.L. 
and T.B. covering a period of treatment from 1997 to 1998 
noting a history of anxiety attacks, as well as a diagnosis 
of panic disorder, and a February 2002 VA progress note 
reflecting treatment for a mood disorder. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder and 
ensure that all notification and development 
action required by the VCAA is completed in 
accordance with the recent decision in 
Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and 
any other applicable legal precedent.  The RO 
should ensure that the notification 
requirements and development procedures 
contained in the VCAA are fully complied with 
and satisfied.  In particular, the RO should 
inform the appellant of the type of evidence 
required from him to substantiate his claim 
for entitlement to service connection for 
PTSD.  The appellant should also be informed 
that the RO will assist him in obtaining 
identified evidence, should he require such 
assistance.  

2.  The RO should also schedule the veteran 
for a VA psychiatric examination to determine 
the nature and etiology of the veteran's 
current psychiatric pathology.  All indicated 
tests and studies should be conducted and all 
findings described in detail.  The claims 
folder must be made available to the examiner 
for review.  The examiner should review all 
medical records currently associated with the 
claims folder, including medical records 
dated 1997 to 1998 from Drs. J.L. and T.B. 
relaying a history of the veteran's anxiety 
attacks, as well as diagnosis of panic 
disorder, the October 1998 VA examination 
report noting no Axis I diagnosis, the 
February 2002 VA progress note reflecting 
treatment for a mood disorder, and the June 
2002 VA examination that included a diagnosis 
of PTSD. 

The examiner should determine the proper 
current diagnosis of any psychiatric 
disorder.  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
whether it is due to inservice stressors 
described by the veteran (subject to sniper 
and mortar attacks and seeing dead bodies 
etc.) and comment on what symptoms are due to 
PTSD and what symptoms are due to other 
psychiatric disability.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

3.  Following the above, the RO should re-
adjudicate the veteran's claim and if it 
remains denied, a supplemental statement of 
the case should be issued and the veteran 
provided with an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


